           Case 1:18-cv-00169-CRK Document 91     Filed 11/08/19   Page 1 of 3
                           UNITED STATES COURT OF INTERNATIONAL TRADE
                                       ONE FEDERAL PLAZA
                                     NEW YORK, NY 10278-0001


CHAMBERS OF
 Claire R. Kelly
     Judge


                                                    November 8, 2019

 Donald Bertrand Cameron, Esq.
 Brady Warfield Mills, Esq.
 Eugene Degnan, Esq.
 Julie Clark Mendoza, Esq.
 Mary Shannon Hodgins, Esq.
 Ragan William Updegraff, Esq.
 Rudi Will Planert, Esq.
 Sabahat Chaudhary, Esq.
 Morris, Manning & Martin, LLP
 1401 Eye Street, NW
 Suite 600
 Washington, DC 20005-2204
 Email: dcameron@mmmlaw.com
        bmills@mmmlaw.com
        edegnan@mmmlaw.com
        jmendoza@mmmlaw.com
        mhodgins@mmmlaw.com
        rupdegraff@mmmlaw.com
        wplanert@mmmlaw.com
        tradeservice@mmmlaw.com

 Jaehong David Park, Esq.
 Daniel Robert Wilson, Esq.
 Henry David Almond, Esq.
 Kang Woo Lee, Esq.
 Arnold & Porter LLP
 601 Massachusetts Avenue, NW
 Washington, DC 20001-3743
 Email:       david.park@aporter.com
              daniel.wilson@apks.com
              henry.almond@aporter.com
              kangwoo.lee@apks.com
        Case 1:18-cv-00169-CRK Document 91      Filed 11/08/19   Page 2 of 3
Consol. Court No. 18-00169                                              Page 2 of 3


Jeffrey Michael Winton, Esq.
Amrietha Nellan, Esq.
Law Office of Jeffrey M. Winton PLLC
1900 L Street, NW
Suite 611
Washington, DC 20036
Email:        jwinton@jmwinton.com
              anellan@jmwinton.com

Joshua Ethan Kurland, Esq.
Loren Misha Preheim, Esq.
U.S. Department of Justice
Commercial Litigation Branch - Civil Division
P.O. Box 480
Ben Franklin Station
Washington, DC 20044
Email:       joshua.e.kurland@usdoj.gov
             Misha.Preheim@usdoj.gov

Reza Karamloo, Esq.
Of Counsel
U.S. Department of Commerce
Office of Chief Counsel for Trade Enforcement and Compliance
1401 Constitution Avenue, NW
Room 3622
Washington, DC 20230-0001
Email:        reza.karamloo@trade.gov

Roger Brian Schagrin, Esq.
Christopher Todd Cloutier, Esq.
Elizabeth Jackson Drake, Esq.
Luke Anthony Meisner, Esq.
Paul Wright Jameson, Esq.
Schagrin Associates
900 Seventh Street, NW
Suite 500
Washington, DC 20001
Email: rschagrin@schagrinassociates.com
       ccloutier@schagrinassociates.com
       edrake@schagrinassociates.com
       lmeisner@schagrinassociates.com
       pjameson@schagrinassociates.com
        Case 1:18-cv-00169-CRK Document 91          Filed 11/08/19   Page 3 of 3
Consol. Court No. 18-00169                                                     Page 3 of 3


Gregory James Spak, Esq.
Frank John Schweitzer, Esq.
Kristina Zissis, Esq.
Matthew Wolf Solomon, Esq.
White & Case, LLP
701 Thirteenth Street, NW
Suite 1100
Washington, DC 20005-3807
Email:         gspak@whitecase.com
               frank.schweitzer@whitecase.com
               kzissis@whitecase.com
               matt.solomon@whitecase.com

      Re:    Husteel Co., Ltd. v. United States
             Consol. Court No. 18-00169

Dear Counsel:

       It is my intention to issue a public version of the confidential oral argument
questions in the above-captioned case on Friday, November 15, 2019. The court has
double-bracketed information that was designated as confidential in the underlying
record. However, out of an abundance of caution, I would like you to review the
confidential oral argument questions and inform the court by Thursday, November 14,
2019 in writing, (1) whether any information not already in brackets is confidential and
should be double-bracketed in the public version, or (2) whether any information already
in brackets is not confidential and should not be double-bracketed in the public version.
If you do believe any additional information should or should not be redacted from the
public version, please state the basis for your belief.

      Thank you for your assistance.


                                                      Sincerely,
                                                      /s/ Claire R. Kelly
                                                      Claire R. Kelly, Judge

Cc: Steve Taronji
    For docketing
